DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on April 05, 2019.  Claims 1- 15 are pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 20, 2020 have been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Korea on December 17, 2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6 - 8, and 10 - 15 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0186376 A1 to LEE et al. (herein after "Lee").


As to Claim 1, (Currently amended) 
Lee discloses an apparatus for controlling to enable an autonomous system in a vehicle, the apparatus (see at least Figs. 1 - 7, and ¶0028.  In particular, see Figs. 1, 2, and 5.  See ¶0028, "autonomous safe driving system 100… the deciding method 200c of the interactive autonomous safe driving system 100 is corresponding to the switching mode which is "requesting to turn off the autonomous driving mode ADM by the system") comprising:
a sensor configured to sense information regarding an outside of the vehicle and an inside of the vehicle (see at least Figs. 1 - 7, ¶0028 - ¶0031.  In particular, see Fig.  1. 


    PNG
    media_image1.png
    280
    468
    media_image1.png
    Greyscale

See ¶0028, "The environmental detecting step S12 is for driving an environmental detecting device 110 to sense environmental conditions of the vehicle so as to generate a plurality of environmental condition data to the controlling device 140”);
an input device configured to receive an input from a driver of the vehicle (see at least Fig. 1 and  ¶0016 regarding switching device 120 that accepts a driver input to switch between autonomous and manual driving modes); 
an output device configured to output a notification in the vehicle (see at least Figs. 1 - 7, and ¶0029.  In particular, see Fig. 6 ~ S148.  

    PNG
    media_image2.png
    703
    378
    media_image2.png
    Greyscale

See ¶0029, "The driver warning sub-step S148 is for warning the driver of a potentially unsafe condition by an alert signal which may be a visual alert, a vibration alert, an audible alert, a voice command, or a heads-up-display alert”); and 
a control circuit configured to be electrically connected with the sensor, the input device, and the output device, wherein the control circuit is configured to (see at least Figs. 1 - 7, and ¶0017 - ¶0018, "The driver intervening detecting device 130 includes a plurality of driver intervening sensors. The driver intervening sensors sense a degree of an intervention of a driver to generate a driver intervening data... the intervening sensors include... The driver intervening detecting device 130 includes a plurality of driver intervening sensors. The driver intervening sensors sense a degree of an intervention of a driver to generate a driver intervening data... The controlling device : 
activate an autonomous control in response to the received input (see at least Fig. 1 and  ¶0016 regarding switching device 120 which is configured to accept a driver input to switch between autonomous and manual driving modes);
detect a critical situation of the vehicle by the sensor (see at least Figs. 1 – 7.  In particular, see Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step ADM --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical threats are quantified  --> step S148, warning is issued.  See ¶0021 - ¶0023, and ¶0029. In particular, see ¶0024 - the driver warning sub-step S148 and the driver intervening controlling sub-step S14 ... when the environmental condition data doesn't conform to the security condition threshold, the interactive autonomous safe driving system 100 performs the driver warning sub-step S148, and then the driver intervening controlling sub-step S147 is performed."  Emphasis added); 
output a notification to transfer a control authority by the output device in response to the detected critical situation (see at least Figs. 1 – 7.  In particular, see Figs. 5 - 7, and ¶0029.  In particular, see Fig. 6 ~ S148.  See ¶0029, "The driver warning sub-step S148 is for warning the driver of a potentially unsafe condition by an alert signal which may be a visual alert, a vibration alert, an audible alert, a voice command, or a heads-up-display alert"); and 
automatically reactivate the autonomous control when the critical situation is solved after temporarily releasing the autonomous control (see at least Figs. 1 – 7.  In particular, see Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step ADM --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical threats are quantified  --> step S148, warning is issued --> step S147, potential critical threat is validated as sufficient to warrant driver intervention, and driver taker-over for manual driving is performed. Once the environmental threat condition is no longer present, the system returns to autonomous driving mode, and the process flow repeats.  See ¶0021 , 
wherein the critical situation of the vehicle corresponds to a critical situation of a specified type having a lower risk than a predetermined level of risk (see at least Figs. 1 – 7.  In particular, see Fig. 6 and ¶0029.  A slight depress of the brake is described in process method step S147 --> then switch back to autonomous mode ¶0029, "the deciding method 200d of the interactive autonomous safe driving system 100 of the present disclosure can achieve the manual control within a short time and return to the original automatic driving mode ADM after the driver intervening operation,... For example, if the driver meets a condition that a front vehicle slows down and changes lanes, the driver can first depress the brake pedal slightly, and then relax the brake pedal until the front vehicle is completely out of the current lane, thus automatically returning the interactive autonomous safe driving system 100 to the original automatic driving mode ADM."  Emphasis added), and
wherein the critical situation of the specified type comprises at least one of:
prediction of temporary departure from an operational design domain (ODD) of the autonomous control; detection of driver distraction; detection of steering control by the driver for less than or equal to a specified level; or detection of acceleration control by the driver for less than or equal to the specified level.  (See at least Figs. 1 – 7.  In particular, see Figs. 6 - 7, ¶0021 - ¶0025, and ¶0029 - ¶0030. In particular, see Fig. 7 - process methods steps S146 - S149.  

    PNG
    media_image3.png
    452
    674
    media_image3.png
    Greyscale

See ¶0030, "a minimum risk sub-step S146... In FIG. 7, the deciding method 200e of the interactive autonomous safe driving system 100 further includes the autonomous emergency braking sub step S149 for judging whether or not an emergency braking condition is detected by a brake sensor of a driver intervening detecting device 130."  In contrast with ¶0029, wherein a slight braking that interrupts into a manual driving mode, and then returns the vehicle into the autonomous driving mode; emergency braking is positively performed where there is no slight depressing of the brake; and no resumption of the autonomous driving mode.  Both conditions of slight braking and emergency braking taken together, constitute a lower risk than a 

As to Claim 4,
Lee discloses the apparatus of claim 1, wherein the control circuit is configured to: predict the temporary departure based on traveling route information and map information.  (See at least Figs. 1 – 7, and ¶0031, "autonomous driving mode ADM includes a lane following system (LFS), a lane keeping system (LKS), an adaptive cruise control (ACC)."  One of ordinary skill will recognize that temporary lane departure is a temporary departure from an operation domain design of autonomous driving mode.  One of ordinary skill will likewise appreciate that Lee's described lane keeping system would entail prediction and mitigation techniques associated with temporary lane departure and temporary lane departure detection.  Through his incorporation of ACC techniques into his ADM, Lee further teaches wherein the autonomous vehicle is aware of its relative departure from a lane based upon where it is on the route, respective to commonplace GPS technologies utilized in lane keeping and ACC strategies.)

As to Claim 6,
Lee discloses the apparatus of claim 1, wherein the control circuit is configured to: detect the steering control by monitoring a movement of a steering wheel.  (See at least Figs. 1 – 7.  In particular, see Fig. 1 and ¶0017, "The driver 

As to Claim 7,
Lee discloses the apparatus of claim 1, wherein the control circuit is configured to: 
detect the acceleration control by monitoring a movement of an accelerator pedal.
Lee, on the other hand, teaches an interactive autonomous safe driving system for switching a driving mode wherein the control circuit is configured to:  wherein the control circuit is configured to: detect the steering control by monitoring a movement of a steering wheel.  (See at least Figs. 1 – 7.  In particular, see Fig. 1 ~ driver intervening detecting device 130.  See ¶0017, "The driver intervening detecting device 130 includes a plurality of driver intervening sensors. The driver intervening sensors sense a degree of an intervention of a driver to generate a driver intervening data… the driver intervening sensors include… an accelerator pedal pushed by the driver. The steering wheel sensor is used for sensing a rotational angle and a rotational speed of a steering wheel rotated by the driver. The brake sensor is used for sensing a depth and a speed of a brake pedal stepped on by the driver.")

As to Claim 8,
Lee discloses the apparatus of claim 1, wherein the control circuit is configured to: 
temporarily release the autonomous control, when the critical situation corresponds to the critical situation of the specified type and when the control authority is transferred to the driver.  (See at least Figs. 1 – 7, ¶0021 - ¶0025, and ¶0029.  In particular, see Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step ADM --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical threats are quantified [Wingdings font/0xE0] step S148, warning is issued --> step S147, potential critical threat is validated as sufficient to warrant driver intervention, and driver taker-over for manual driving is performed.  See ¶0021 - ¶0025, and ¶0029, In particular, see ¶0029, "the driving mode of the vehicle is originally in the autonomous driving mode ADM. The controlling device 140 controls the vehicle according to the environmental condition data, and the interactive autonomous safe driving system 100 performs the driver intervening detecting sub-step S142 at any time. The driver intervening detecting sub-step S142 is for sensing a degree of an intervention of a driver to generate a driver intervening data by a driver intervening detecting device 130. The controlling device 140 stores a security condition threshold and a driver intervening threshold. The controlling device 140 judges whether or not the environmental condition data and the driver intervening data conform to the security condition threshold and the driver intervening threshold, respectively”.)

As to Claim 10,
Lee discloses the apparatus of claim 1, wherein the control circuit is configured to: 
release the autonomous control when the critical situation does not correspond to the critical situation of the specified type (see at least Figs. 1 – 7.  In particular, see Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step ADM --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical threats are quantified  --> step S148, warning is issued --> step S147, potential critical threat is validated as sufficient to warrant driver intervention, and driver taker-over for manual driving is performed.  See ¶0021 - ¶0025, and ¶0029, In particular, see ¶0029, "the driving mode of the vehicle is originally in the autonomous driving mode ADM. The controlling device 140 controls the vehicle according to the environmental condition data, and the interactive autonomous safe driving system 100 performs the driver intervening detecting sub-step S142 at any time. The driver intervening detecting sub-step S142 is for sensing a degree of an intervention of a driver to generate a driver intervening data by a driver intervening detecting device 130. The controlling device 140 stores a security condition threshold and a driver intervening threshold. The controlling device 140 judges whether or not the environmental condition data and the driver intervening data conform to the security condition threshold and the driver intervening threshold, respectively”); 
maintain releasing the autonomous control when the critical situation is solved (see at least Figs. 1 – 7.  In particular, Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step ADM --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical threats are quantified  --> step S148, warning is issued --> step S147, potential critical threat is validated as sufficient to warrant driver intervention, and driver taker-over for ; and 
reactivate the autonomous control only when the input is detected again.  (see at least Figs. 1 – 7.  In particular, Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step ADM --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical threats are quantified  --> step S148, warning is issued --> step S147, potential critical threat is validated as sufficient to warrant driver intervention, and driver taker-over for manual driving is performed. Once the environmental threat condition is no longer present, the system returns to autonomous driving mode, and the process flow repeats.  See ¶0021 - ¶0025, and ¶0029, In particular, see ¶0029, "The driver intervening controlling sub-step S147 is for temporarily controlling the vehicle by the driver until the driver intervention is lower than the predetermined degree… After the driver intervention being lower than the predetermined degree in the predetermined time, the interactive autonomous safe driving system 100 is changed back to the original default settings in autonomous driving mode ADM".)

As to Claim 11,
Lee discloses the apparatus of claim 10,wherein the control circuit is configured to: 
release the autonomous control when the critical situation does not correspond to the critical situation of the specified type and when the control authority is transferred to the driver.  (See at least Figs. 1 – 7.  In particular, see Fig. 

As to Claim 12,
Lee discloses the apparatus of claim 10, wherein the control circuit is configured to: 
control the vehicle based on a predetermined minimum risk maneuver (MRM) when the control authority is not transferred to the driver for the predetermined amount of time after outputting the notification to transfer the control authority.  (Per the Applicant’s disclosure [0068], “When the driver intervention is not detected, in operation 555, the vehicle may execute an MRM.”  See at least Figs. 

As to Claim 13,
Lee discloses a method for controlling to enable an autonomous system in a vehicle (see at least Figs. 1 - 2, and 3A, Autonomous vehicle 101 uses Perception and Planning System 110 to detect information about Autonomous vehicle 101 environment.  See ¶0018 - ¶0019, and ¶0022 - ¶0023), the method comprising: 
activating, with a control circuit included in the vehicle (see at least Figs. 1, 8, and ¶0025), an autonomous control in response to an input of a driver of the vehicle to an input device included in the vehicle (see at least Figs. 1 and  ¶0016); 
detecting, with a sensor included in the vehicle, a critical situation of the vehicle.  (See at least Figs. 5A - 5C, 6 - 7, ¶0015 - ¶0017, "the planning module 
Lee additionally discloses wherein the method comprises: 
outputting, with an output device included in the vehicle, a notification to transfer a control authority in the vehicle in response to the detected critical situation (see at least Figs. 1 – 7.  In particular, see Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step ADM --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical threats are quantified  --> step S148, warning is issued. See ¶0021 - ¶0023, and ¶0029., In particular, see ¶0024 - ¶0025, and ¶0029, "The steps of the deciding method 200d of the interactive autonomous safe driving system 100 are carried out in order of the autonomous driving mode ADM, the environmental detecting step S12, the driver intervening detecting sub-step S142, the security condition judging sub-step S144, the driver warning sub-step S148 and the driver intervening controlling sub-step S14 ... when the environmental condition data doesn't conform to the security condition threshold, the interactive autonomous safe driving system 100 performs the driver warning sub-step S148, and then the driver intervening controlling sub-step S147 is performed."  Emphasis added); and 
automatically reactivating, with the control circuit, the autonomous control when the critical situation is solved after temporarily releasing the autonomous control (see at least Figs. 1 – 7.  In particular, see Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step ADM --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical , 
wherein the critical situation of the vehicle corresponds to a critical situation of a specified type having a lower risk than a predetermined level of risk (see at least Figs. 1 – 7.  In particular, see Fig. 6 and ¶0029.  A slight depress of the brake is described in process method step S147 --> then switch back to autonomous mode ¶0029, "the deciding method 200d of the interactive autonomous safe driving system 100 of the present disclosure can achieve the manual control within a short time and return to the original automatic driving mode ADM after the driver intervening operation,... For example, if the driver meets a condition that a front vehicle slows down and changes lanes, the driver can first depress the brake pedal slightly, and then relax the brake pedal until the front vehicle is completely out of the current lane, thus automatically returning the interactive autonomous safe driving system 100 to the original automatic driving mode ADM."  Emphasis added), and
wherein the critical situation of the specified type comprises at least one of:
prediction of temporary departure from an operational design domain (ODD) of the autonomous control; detection of driver distraction; detection of steering control by the driver for less than or equal to a specified level; or detection of acceleration control by the driver for less than or equal to the specified level.  (See at least Figs. 1 – 7.  In particular, see Figs. 6 - 7, ¶0021 - ¶0025, and ¶0029 - ¶0030. In particular, see Fig. 7 - process methods steps S146 - S149.  See ¶0030, "a minimum risk sub-step S146... In FIG. 7, the deciding method 200e of the interactive autonomous safe driving system 100 further includes the autonomous emergency braking sub step S149 for judging whether or not an emergency braking condition is detected by a brake sensor of a driver intervening detecting device 130."  In contrast with ¶0029, wherein a slight braking that interrupts into a manual driving mode, and then returns the vehicle into the autonomous driving mode; emergency braking is positively performed where there is no slight depressing of the brake; and no resumption of the autonomous driving mode.  Both conditions of slight braking and emergency braking taken together, constitute a lower risk than a predetermined level of risk which the vehicle correlates to the critical situation.  Emphasis added.)

As to Claim 14,
Lee discloses the method of claim 13, wherein reactivating the autonomous control further comprises: 
when the critical situation corresponds to the critical situation of the specified type (see at least Figs. 1 – 7.  In particular, see Fig. 6 ~ process method step S142.  See ¶0021 - ¶0025, and ¶0029. In particular, see ¶0029, "The driver intervention exceeds the predetermined degree, the interactive autonomous safe driving system 100 performs the security condition judging sub-step S144 for judging whether or not the environmental condition data conforms to the security condition threshold by the controlling device 140. When the environmental condition data conforms to the security condition threshold, the driver intervening controlling sub-step S147 is performed by the interactive autonomous safe driving system 100”) and 
when the control authority is transferred to the driver, temporarily releasing, with the control circuit, the autonomous control.  (See at least Figs. 1 – 7.  In particular, see Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step ADM --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical threats are quantified  --> step S148, warning is issued --> step S147, potential critical threat is validated as sufficient to warrant driver intervention, and driver taker-over for manual driving is performed.  See ¶0021 - ¶0025, and ¶0029, In particular, see ¶0029.)

As to Claim 15, 
Lee discloses the method of claim 13, wherein the method further comprises: 
when the critical situation does not correspond to the critical situation of the specified type, releasing, with the control circuit, the autonomous control (see ; 
when the critical situation is solved, maintaining, with the control circuit, releasing the autonomous control (see at least Figs. 1 – 7.  In particular, see Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step ADM --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical threats are quantified  --> step S148, warning is issued --> step S147, potential critical threat is validated as sufficient to warrant driver intervention, ; and
 reactivating, with the control circuit, the autonomous control only when the input of the driver is detected again.  (See at least Figs. 1 – 7.  In particular, see Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step ADM --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical threats are quantified  --> step S148, warning is issued --> step S147, potential critical threat is validated as sufficient to warrant driver intervention, and driver taker-over for manual driving is performed. Once the environmental threat condition is no longer present, the system returns to autonomous driving mode, and the process flow repeats.  See ¶0021 - ¶0025, and ¶0029, In particular, see ¶0029, "The driver intervening controlling sub-step S147 is for temporarily controlling the vehicle by the driver until the driver intervention is lower than the predetermined degree… After the driver intervention being lower than the predetermined degree in the predetermined time, the interactive autonomous safe driving system 100 is changed back to the original default settings in autonomous driving mode ADM.")

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0186376 A1 to LEE et al. (herein after "Lee"), and further in U.S. Patent Application Publication No. 2015/0094899 A1 to HACKENBERG et al. (herein after "Hackenberg").

As to Claim 2,
Lee discloses the apparatus of claim 1.
 does not teach, or suggest wherein the control circuit is configured to: 
output a fist type of notification by the output device when the critical situation corresponds to the critical situation of the specified type; and 
output a second type of notification by the output device when the critical situation does not correspond to the critical situation of the specified type.
Therefore, Consequently Hackenberg’s DAS is introduced to combine with Lee’s autonomous decision making system for autonomous driving mode switching to cure the gaps that Lee has in disclosing the claimed invention.
Hackenberg’s work presents a DAS wherein the vehicle control provides a progressive level and diversity of alerts based on a diversity of progressive / increasing critical situations in the vehicle environment, wherein the driver is required to retake control of the vehicle from the DAS based on the distance between the current location of the vehicle and an end of the autopilot capable route section. 
Hackenberg’s DAS further teaches wherein the control circuit is configured to: output a fist type of notification by the output device when the critical situation corresponds to the critical situation of the specified type (see Fig. 3.   

    PNG
    media_image4.png
    791
    521
    media_image4.png
    Greyscale

See ¶0036, "a first indication is output in step 36. This first indication may be an activation of a fan system of the vehicle, for example, or a display of a symbol or text on display 15 in the vehicle”); and output a second type of notification by the output device when the critical situation does not correspond to the critical situation of the specified type.  (See Fig. 3, and ¶0036, "Otherwise, a third indication, which has a very insistently warning character, is output in step 40. This may include for example a voice output with a corresponding instruction, a flashing of a warning light, a loud beeping signal, a 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Lee’s autonomous decision making system for autonomous driving mode switching with the discriminatory take-over request determination system, as taught by Hackenberg.  This discriminatory take-over request determination system teaches, wherein the control circuit is configured to output a plurality type of notifications in response to the detected critical situations when the critical situation corresponds to the critical situation of the specified type.  (See Fig. 3, and ¶0036.)  Motivation for combining these element(s) can include, but are not limited to: 1) providing the driver with timely, informative, and necessary take over requests to take over the vehicle guidance in order to ensure an acceptance of the automatic vehicle guidance, and 2) screening out nuisance or lower priority take-over requests. 

As to Claim 9,
Lee substantially discloses the apparatus of claim 1.
However, Lee’s autonomous decision making system for autonomous driving mode switching does not teach, or suggest wherein the control circuit is configured to: 
output a first type of notification in response to the detected critical situation when the critical situation corresponds to the critical situation of the specified type; and 
output a second type of notification when the control authority is not transferred to the driver for a predetermined amount of time after outputting the first type of notification.
Hackenberg’s DAS, on the other hand, teaches wherein the control circuit is configured to: output a first type of notification in response to the detected critical situation when the critical situation corresponds to the critical situation of the specified type (see Fig. 3, and ¶0036, "a determination is made in step 35 as to whether the time interval is already smaller than a first threshold value of 16 seconds for example… a first indication is output in step 36. This first indication may be an activation of a fan system of the vehicle, for example, or a display of a symbol or text on display 15 in the vehicle”); and output a second type of notification when the control authority is not transferred to the driver for a predetermined amount of time after outputting the first type of notification.  (See Fig. 3, and ¶0036, "Otherwise, a third indication, which has a very insistently warning character, is output in step 40. This may include for example a voice output with a corresponding instruction, a flashing of a warning light, a loud beeping signal, a forceful tug on belt 19 with the aid of belt tensioner 18 or a short activation of a brake system of the vehicle for producing a braking jerk.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Lee’s autonomous decision making system for autonomous driving mode switching with the discriminatory take-over request determination system, as taught by Hackenberg.  This discriminatory take-over request determination system teaches, wherein the control circuit is configured to output a plurality type of notifications in response to the detected critical situations when the . 

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0186376 A1 to LEE et al. (herein after "Lee"), and further in view of Foreign Patent No. EP3264211 A1 to YOSHIHIRO (herein after "Yoshihiro").

As to Claim 5,
Lee discloses the apparatus of claim 1.
 However, Lee’s autonomous decision making system for autonomous driving mode switching does not teach, or suggest wherein the control circuit is configured to: detect the driver distraction by monitoring whether the driver looks ahead of the vehicle using the sensor.
Consequently Yoshihiro’s Driver Assistance System (DAS) is introduced to combine with Lee’s autonomous decision making system for autonomous driving mode switching to cure the gaps that Lee has in disclosing the claimed invention.
Yoshihiro’s work presents an apparatus wherein it facilitates a transition from an autonomous driving mode in which a vehicle is driven under autonomous control to a manual driving mode.  The transition from autonomous control to a manual driving 
Yoshiro’s DAS further teaches wherein an interactive autonomous safe driving system for switching a driving mode wherein the control circuit is configured to: detect the driver distraction by monitoring whether the driver looks ahead of the vehicle using the sensor.  (See Figs. 1 – 9, ¶0030, and ¶0037 - ¶0038.  In particular, see 1 and 8.  

    PNG
    media_image5.png
    649
    1024
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    754
    413
    media_image6.png
    Greyscale

See ¶0030, “in-vehicle camera 21 is an example of a first camera that captures an image of an inside of the vehicle. The in-vehicle camera 21 generates image data that indicates a captured image. As an example, this embodiment assumes that the driver is in the driver's seat. The in-vehicle camera 21 is placed inside the vehicle to be able to capture an image near the driver's seat.”  See ¶0037 - ¶0038, “The activity detection section 3 detects the driver's activity based on information from the sensors 21 to 25 of the first sensor group 2 and the vehicle-mounted devices IF 20. The activity detection section 3 may detect the driver's activity periodically… The driver conditions 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Lee’s autonomous decision making system for autonomous driving mode switching with the autonomous vehicle-to-manual driving mode switching capability based upon take-over request conditions and the conditions under which the driver is experiencing physiological and / or psychological stress, as taught by Yoshiro.  Motivation for combining these element(s) can include, but are not limited to: 1) cancelling an autonomous driving mode once it is deemed that upcoming road conditions are too adverse for feasible autonomous driving, so that a take-over request must be issued to assume a manual driving intervention; 2) along with the previous condition, there is a determination that the driver’s physiological / psychological conditions hamper either or both autonomous and manual driving, thereby requiring the autonomous vehicle to reengage / resume autonomous driving control and continue safely navigating or traversing for some time period.

Conclusion                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                       

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661